                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                      COLUMBIA DIVISION
                                Civil Action No. 3:20-cv-00151-SAL



 SHAREN E. ROBINSON and DOUGLAS R.                      )
 ROBINSON,                                              )
                                                        )
           Plaintiffs,                                  )
                                                        )      DENNIS HOOD’S ANSWER
 v.                                                     )
                                                        )
 DENNIS LEE HOOD,                                       )
                                                        )
           Defendant.                                   )
                                                        )
                                                        )

         Defendant Dennis L. Hood (“Mr. Hood”) hereby responds to the Complaint of Plaintiffs

Sharen E. Robinson and Douglas R. Robinson (“Plaintiffs”) as follows:

                                   JURISDICTION AND VENUE

         1.        Admitted.

         2.        With respect to the allegations in paragraph 2, Mr. Hood admits he is 72 years old

and a citizen and resident of North Carolina, though he also owns a home in Beaufort County,

South Carolina. Mr. Hood further admits that paragraph 2 gratuitously includes his picture for no

necessary reason or purpose. Except as admitted, the allegations in paragraph 2 are denied.

         3.        The allegations in paragraph 3 contain a legal conclusion to which no response is

required. To the extent a response is deemed necessary, Mr. Hood admits this matter has been

properly removed to this Court such that this Court has proper subject-matter jurisdiction over the

claims in this lawsuit under 28 U.S.C. § 1332(a). Except as admitted, Mr. Hood denies the

allegations in paragraph 3.




4833-0525-5346.4
       4.      The allegations in paragraph 4 contain a legal conclusion to which no response is

required. To the extent a response is deemed required, Mr. Hood admits that venue in this Court

is proper. Except as admitted, Mr. Hood denies the allegations in paragraph 4.

       5.      With respect to the allegations in paragraph 5, Mr. Hood admits upon information

and belief that Sharen Robinson is an employee of a company with numerous restaurant locations.

Mr. Hood lacks sufficient information or knowledge to form a belief about the truth of the

remaining allegations in paragraph 5, and therefore denies the same.

       6.      With respect to the allegations in paragraph 6, Mr. Hood admits he was a Regional

Joint Venture Partner with affiliates of Employer and admits that Regional Joint Venture Partners

are limited partners who receive a share of cash flow from the restaurants they oversee. Mr. Hood

further admits that at one time, he oversaw over 50 restaurants in the Carolinas, but at the time of

the allegations contained herein, he only retained an interest in 11 restaurants. Except as expressly

admitted, the allegations in paragraph 6 are denied.

       7.      With respect to the allegations in paragraph 7, Mr. Hood admits he previously

worked with Sharen Robinson and she acknowledged and thanked him for his mentorship and

support of her career. Mr. Hood further admits he retired in 2015 and has received certain

distributions in accordance with his agreements with affiliates of Employer. Except as expressly

admitted, the allegations in paragraph 7 are denied.

       8.      With respect to the allegations in paragraph 8, Mr. Hood admits he and Sharen

Robinson occasionally corresponded with each other via text message using WhatsApp, which

texts were in writing and speak for themselves.

       9.      With respect to the allegations in paragraph 9, Mr. Hood admits he and Sharen

Robinson occasionally corresponded with each other via text message using WhatsApp, which


                                                  2
texts are in writing and speak for themselves. Mr. Hood further admits that because of those text

messages, he knew Plaintiffs would be out of town and not present at their house on July 18, 2019.

        10.    With respect to the allegations in paragraph 10, Mr. Hood admits upon information

and belief that Plaintiffs have resided in their house for a number of years, that they have children,

and that they have never invited Mr. Hood to their house. Mr. Hood cannot recall how he came

into possession of a key to Plaintiffs’ house. Except as admitted, the allegations in paragraph 10

are denied.

        11.    Mr. Hood admits he used a key to enter Plaintiffs’ house during the day on July 18,

2019 when he knew no one would be present at the house. Mr. Hood further admits he had no

knowledge that Plaintiffs’ house had any video surveillance.            Mr. Hood lacks sufficient

information or knowledge to form a belief about the truth of the remaining allegations in paragraph

11, and therefore denies the same.

        12.    Mr. Hood admits he left Plaintiffs’ house approximately six minutes after entering.

Mr. Hood did not take anything from Plaintiffs’ house. Mr. Hood lacks sufficient information to

form a basis for the truth in the remaining allegations in paragraph 12, and therefore denies the

same.

        13.    Mr. Hood admits to conversing with Sharen Robinson on July 18, 2019 via

telephone, whereby he admitted to entering Plaintiffs’ house and apologized profusely for doing

so. Mr. Hood admits he was embarrassed and mortified by his decision to enter Plaintiffs’ house.

Except as expressly admitted, Mr. Hood denies the allegations in paragraph 13.

        14.    With respect to the allegations in paragraph 14, Mr. Hood admits he texted Sharen

Robinson on July 18, 2019 which text is in writing and speaks for itself.




                                                  3
       15.     With respect to the allegations in paragraph 15, Mr. Hood admits he wrote an

apology letter to Plaintiffs on or about August 8, 2019 which letter is in writing. Mr. Hood admits

he was embarrassed and mortified by his decision to enter Plaintiffs’ house and regrets his poor

judgment.

       16.     Mr. Hood denies the allegations in paragraph 16 and further objects to them as

improper, irrelevant, and either false or a mischaracterization of the truth.

       17.     With respect to the allegations in paragraph 17, Mr. Hood specifically denies he

committed any burglary, let alone a “history of burglaries.” Mr. Hood pled guilty to misdemeanor

trespassing for the July 18, 2019 incident which was the only time he ever entered Plaintiffs’ house.

Mr. Hood lacks sufficient information or knowledge to form a basis for the truth of the remaining

allegations in paragraph 17, and therefore denies the same.

       18.     With respect to the allegations in paragraph 18, Mr. Hood specifically denies he

committed any burglary, let alone a “history of burglaries.” Mr. Hood pled guilty to misdemeanor

trespassing for the July 18, 2019 incident which was the only time he ever entered Plaintiffs’ house.

Mr. Hood lacks sufficient information or knowledge to form a basis for the truth of the remaining

allegations in paragraph 18, and therefore denies the same.

       19.     With respect to the allegations in paragraph 19, Mr. Hood denies his actions were

“sickening.” Mr. Hood lacks sufficient information or knowledge to form a basis for the truth of

the remaining allegations in paragraph 19, and therefore denies the same.

       20.     With respect to the allegations in paragraph 20, Mr. Hood specifically denies he

committed any burglary, let alone a “history of burglaries.” Mr. Hood pled guilty to misdemeanor

trespassing for the July 18, 2019 incident which was the only time he ever entered Plaintiffs’ house.




                                                  4
Mr. Hood lacks sufficient information or knowledge to form a basis for the truth of the remaining

allegations in paragraph 20, and therefore denies the same.

       21.       With respect to the allegations in paragraph 21, Mr. Hood specifically denies he

committed any burglary, let alone a “history of burglaries.” Mr. Hood pled guilty to misdemeanor

trespassing for the July 18, 2019 incident which was the only time he ever entered Plaintiffs’ house.

Mr. Hood lacks sufficient information or knowledge to form a basis for the truth of the remaining

allegations in paragraph 21, and therefore denies the same.

       22.       Denied.

                            FIRST CAUSE OF ACTION
                   (WRONGFUL INTRUSION INTO PRIVATE AFFAIRS)

       23.       Mr. Hood incorporates by reference the answers in paragraphs 1–22 as if fully

repeated here.

       24.       With respect to the allegations in paragraph 24, Mr. Hood admits he used a key to

enter Plaintiffs’ house on July 18, 2019 with knowledge that no one was present in the house.

Except as expressly admitted, Mr. Hood denies the allegations in paragraph 24.

       25.       Denied.

       26.       Denied.

       27.       Denied.

                            SECOND CAUSE OF ACTION
                 (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

       28.       Mr. Hood incorporates by reference the answers in paragraphs 1–27 as if fully

repeated here.

       29.       Denied.

       30.       Denied.


                                                 5
       31.       Denied.

       32.       Denied.

                                 THIRD CAUSE OF ACTION
                                  (LOSS OF CONSORTIUM)

       33.       Mr. Hood incorporates by reference the answers in paragraphs 1–32 as if fully

repeated here.

       34.       Denied.

       35.       Denied.

       Mr. Hood denies all aspects of the WHEREFORE clause in Plaintiffs’ Prayer for Relief.
                                  AFFIRMATIVE DEFENSES

       Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, and without assuming any

burden of pleading, proof or persuasion otherwise resting on Plaintiffs or conceding that any of

the following necessarily must be pleaded as an affirmative defense, Mr. Hood asserts the

following affirmative and other defenses:

                                        FIRST DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief may be granted and therefore

should be dismissed pursuant to Fed. R. Civ. P. 12(b).

                                      SECOND DEFENSE

       Plaintiffs’ claims are barred because no action, omission or conduct by Mr. Hood has

directly or proximately caused damage to Plaintiffs.

                                       THIRD DEFENSE

       Plaintiffs are unable to prove the requisite elements and damages to support a claim for

intentional infliction of emotional distress and loss of consortium.




                                                 6
                                      FOURTH DEFENSE

       Mr. Hood lacked the requisite scienter for Plaintiffs to support a claim for intentional

infliction of emotional distress and punitive damages.

                                       FIFTH DEFENSE

       Plaintiffs are unable to meet their burden of proof on all claims, and in particular, the

heightened burden of proof for intentional infliction of emotional distress and punitive damages.

                                       SIXTH DEFENSE

       Mr. Hood’s alleged actions do not entitle Plaintiffs to recover punitive damages. In the

alternative, Mr. Hood specifically invokes the bifurcation procedure and limitations on punitive

damages set forth in S.C. Code Ann. § 15-32-520 and § 15-32-530.

                                    SEVENTH DEFENSE

       Mr. Hood reserves the right to amend his Answer to add any additional affirmative defenses

or other defenses as additional information is obtained.

WHEREFORE, Mr. Hood respectfully prays the Court enter judgment as follows:

   a. Plaintiffs’ claims be dismissed with prejudice;

   b. Plaintiffs are not entitled to compensatory or punitive damages;

   c. Plaintiffs are not entitled to an award of costs and attorneys’ fees;

   d. Plaintiffs are not entitled to pre-judgment interest; and

   e. the Court grant Mr. Hood such other and further relief as the Court deems just and
      proper.




                                                 7
Respectfully submitted, this the 12th day of February, 2020.


                                     /s/ Jonathan E. Schulz
                                     Jonathan E. Schulz (Fed. I.D. No. 12027)
                                     Bradley Arant Boult Cummings LLP
                                     214 North Tryon Street, Suite 3700
                                     Charlotte, NC 28202
                                     Telephone: (704) 338-6000
                                     Facsimile: (704) 332-8858
                                     jschulz@bradley.com

                                     Attorneys for Defendant Dennis L. Hood




                                        8
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will serve all counsel of record

as follows:


Shaun C. Blake
Jenkins M. Mann
Rogers Lewis Jackson Mann & Quinn, LLC
1901 Main St., Suite 1200
Columbia, SC 29201

Attorneys for Plaintiffs Sharen
and Douglas Robinson


                                              /s/ Jonathan E. Schulz
                                              Jonathan E. Schulz




                                                 9
